Case 0:18-cv-62788-UU Document 10 Entered on FLSD Docket 01/12/2019 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 18-cv-62788-UU (Ungaro)
 LUIS FABIO LAFRATTA,

         Plaintiff,
 v.

 WHIRLPOOL CORPORATION, et al.,

       Defendants.
 _____________________________/

      PLAINTIFF, LUIS FABIO LAFRATTA’S INITIAL DISCLOSURE PURSUANT TO
                     FEDERAL RULE OF CIVIL PROCEDURE 26

 PLEASE TAKE NOTICE that the Plaintiff, Fabio Luis Lafratta (“Plaintiff”), by and through the

 undersigned counsel, hereby provides the following Initial Disclosure pursuant to Fed. R. Civ. P.

 26(a)(1), based upon information presently available as follows:


      A. Rule 26(a)(1)(A)(i): The name and, if known, the address and telephone number of
         each individual likely to have discoverable information – along with the subjects of
         that information – that the disclosing party may use to support its claims or defenses,
         unless the use would be solely for impeachment.

 Response

      1. Corporate Designee Witness(es)
         Best Buy Co. of Minnesota, Inc.
         c/o Litchfield Cavo LLC
         600 Corporate Drive, Suite 600
         Fort Lauderdale, FL 33334
         (954) 689-3000
         Subject of Information: The cause of the loss, the evidence, if any, disputing the allegations
         in Plaintiff’s operative pleading and its June 14, 2017 inspection findings of the washing
         machine.




                                                    1
Case 0:18-cv-62788-UU Document 10 Entered on FLSD Docket 01/12/2019 Page 2 of 5



    2. Corporate Designee Witness(es)
       Maytag Sales, Inc.
       c/o Litchfield Cavo LLP
       600 Corporate Drive, Suite 600
       Fort Lauderdale, FL 33334
       (954) 689-3000
       Subject of Information: The cause of the loss and the evidence, if any, disputing the
       allegations in Plaintiff’s operative pleading.

    3. Corporate Designee Witness(es)
       Whirlpool Corporation
       c/o Litchfield Cavo LLP
       600 Corporate Drive, Suite 600
       Fort Lauderdale, FL 33334
       (954) 689-3000
       Subject(s) of Information: The cause of the loss, the evidence, if any, disputing the
       allegations in Plaintiff’s operative pleading and its January 16, 2018 inspection findings
       of the washing machine.

    4. Bruce Cole
       SPEA Consulting, LLC
       2047 E. Shawnee Road
       Berrien Springs, MI 49103
       (269) 369-9194
       Subject(s) of Information: The findings of a manufacturing and/or design defect in the
       solenoid water valves of the washing machine during a January 16, 2018 inspection.

    5. Corporate Designee Witness
       ELBI International, SPA
       c/o Monday, Jones & Albright
       1915 Broad Ripple Avenue
       Indianapolis, IN 46220
       (317) 251-1929
       Subject(s) of Information: The findings of a defect in the solenoid water valves of the
       washing machine and the whereabouts of the solenoid water valves subsequent to
       inspection.

    6. Luis Fabio Lafratta
       c/o counsel for Plaintiff
       Matthew N. Grosswald, Esq.
       MNG Law Group, P.A.
       10100 W. Sample Road, 3rd Floor
       Coral Springs, Florida
       (954) 671-5059




                                                 2
Case 0:18-cv-62788-UU Document 10 Entered on FLSD Docket 01/12/2019 Page 3 of 5



       Subject(s) of Information: The purchase of the Maytag brand washing machine from Best
       Buy, all allegations in Plaintiff’s operative pleading, the loss and scope of the damage and
       all efforts to mitigate the damage to Plaintiff’s property caused by the loss.

    7. Michael Ramos
       Plumbing Troopers, Inc.
       1536 SW 13th Court
       Pompano Beach, FL 33069
       Subject(s) of Information: The date, the cause and/or the extent of how the loss occurred,
       the scope of the damage and subsequent actions taken to mitigate Plaintiff’s damage to
       Plaintiff’s property.

    8. Howard Newmark, MRSA3, CIEC, AIEH
       The Mold Inspector
       21613 Casa Monte Court
       Boca Raton, FL 33433
       (954) 650-6742
       Subject(s) of Information: The scope, type and extent of the abnormal levels of mold spores
       at Plaintiff’s property based on air and swab sampling and mold remediation
       recommendations and/or protocol and dates taken of same to restore abnormal mold
       conditions at Plaintiff’s property to a normal fungal ecology.

    9. Corporate Designee Witness(es)
       United Water Restoration Group
       2967 N. Powerline Road
       Pompano Beach, FL 33069
       (954) 972-7510
       Subject(s) of Information: The scope, equipment, costs and emergency water remediation
       services performed at Plaintiff’s property beginning on May 3, 2017 in an effort to mitigate
       the damage sustained to Plaintiff’s property as a result of the washing machine loss.

    10. Corporate Designee Witness(es)
        Home Angels
        755 NW 17th Avenue, #105
        Delray Beach, FL 33445
        (561) 929-6919
        Subject(s) of Information: The estimated costs and scope of work to perform mold
        remediation services to Plaintiff’s property in support of Plaintiff’s damages to restore
        Plaintiff’s property to its pre-loss condition.

    11. Gary Slossberg, CGC
        National Home Building & Remodeling Corp.
        5801 Congress Avenue
        Boca Raton, FL 33487
        (561) 999-4343



                                                 3
Case 0:18-cv-62788-UU Document 10 Entered on FLSD Docket 01/12/2019 Page 4 of 5



       Subject(s) of Information: The scope of work and costs involved to perform and complete
       the rebuild of Plaintiff’s property as a result of the loss in support of Plaintiff’s damages to
       restore Plaintiff’s property to its pre-loss condition.

    12. Tremayne L. Thomas
        Envista Forensics
        1000 Hurricane Shoals Road, Suite D-500
        Lawrenceville, GA 30043
        (888) 782-3473
        Subject(s) of Information: The findings of a manufacturing and/or design defect in the
        solenoid water valves of the washing machine during a January 16, 2018 inspection.

    13. Any and all witnesses and/or experts disclosed by any other party to this action.

    14. Any and all witnesses and/or experts who provide deposition or trial testimony in this
        matter.

       The Plaintiff, Luis Fabio Lafratta, reserves the right to supplement and/or amend this
       disclosure as needed.

    B. Rule 26(a)(1)(A)(ii): A copy – or a description by category and location – of all
       documents, electronically stored information, and tangible things that the disclosing
       party has in its possession, custody, or control and may use to support its claims or
       defenses, unless the use would be solely for impeachment.

    1. Letter from Whirlpool Corporation to Plaintiff advising that Plaintiff’s claim was
        tendered to the manufacturer of the alleged defective component, ELBI International,
        SPA on January 18, 2018.
    2. Letter from Christopher J. LcElwee, Esq. on behalf of ELBI International, SPA to
        Whirlpool Corporation, dated January 24, 2018, advising that the alleged defective water
        supply valve will undergo non-destructive testing at its facility in Italy.
    3. Best Buy Service Report, dated June 14, 2017, indicating leaks from seal upon inspection
        of washing machine.
    4. Envista Forensics Report of Findings, dated February 7, 2018;
    5. Envista Forensics Inspection videos;
    6. Twenty-six (26) photographs of the Property and/or Washing Machine;
    7. Plumbing Troopers, Inc. Invoice dated May 5, 2017,
    8. The Mold Inspector Assessment Report by Howard Newmark, CIEC, AIEH/AEML, Inc.,
        submitted by Plaintiff;
    9. National Home Building & Remodeling Corp’s re-build estimate
    10. Home Angels’ mold remediation estimate.
    11. All documents submitted by the Defendants;
    12. Any and all discovery and responses to discovery;
    13. Any and all expert reports, e-mails or other documents providing any opinion on any
        issue in this lawsuit;
    14. Any and all deposition testimony and/or deposition transcripts in this action.


                                                  4
Case 0:18-cv-62788-UU Document 10 Entered on FLSD Docket 01/12/2019 Page 5 of 5



    C. Rule 26(a)(1)(A)(iii): A computation of each category of damages claimed by the
       disclosing party – who must also make available for inspection and copying as under
       Rule 34 the documents or other evidentiary material, unless privileged or protected
       from disclosure, on which each computation is based, including materials bearing on
       the nature and extent of injuries suffered.

    1.   Plumbing Troopers, Inc. $418.70 Invoice
    2.   United Water Restoration Group’s $8,892.62 invoice;
    3.   Mold Testing and Assessment Report invoice of $1,650.00.
    4.   Home Angels’ mold remediation estimate in the amount of $29,027.96.
    5.   National Home Building & Remodeling Corp’s $80,700.00 re-build estimate
    6.   Envista Forensics $3,367.80 invoice.
    7.   Attorneys fees and costs.

    D. Rule 26(a)(1)(A)(iv): Any insurance agreement under which an insurance business
       may be liable to satisfy all or part of a possible judgment in the action or to indemnify
       or reimburse for payments made to satisfy the judgment

    Response: None.

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I electronically filed a true and correct copy of the foregoing

 document with the Clerk of Court by using the CM/ECF system which will send a notice of

 electronic filing to all counsel registered with the CM/ECF system and served to: Morris Pataky,

 Esq., Attorneys for Defendants, Best Buy, Maytag and Whirlpool Corporation, Litchfield Cavo,

 LLP, 600 Corporate Drive, Suite 600, Fort Lauderdale, Florida 33334 (954) 689-3005,

 pataky@litchfieldcavo.com on this 11th day of January, 2019.


                                                                         MNG Law Group, P.A.
                                                                 10100 W. Sample Road, 3rd FL
                                                                       Coral Springs, FL 33065
                                                           O: (954) 671-5059/F: (954) 671-5056
                                                                   eservice@mnglawgroup.com
                                                                  matthew@mnglawgroup.com
                                                                           Attorney for Plaintiff

                                                                By:/s/Matthew N. Grosswald
                                                           MATTHEW N. GROSSWALD, ESQ.
                                                                      Florida Bar No. 98520


                                                5
